Citation Nr: 9933765	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-02 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
November 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in November 1997.  A statement of the case 
addressing the issue of hearing loss was mailed to the 
veteran in January 1998.  A statement of the case addressing 
the issue of a psychiatric disability was mailed to the 
veteran in February 1998.  The veteran's substantive appeal 
as to both issues was received in February 1998.  The case 
was subsequently transferred to the Huntington, West Virginia 
RO.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing hearing 
loss as contemplated within the VA definition of hearing loss 
per 38 C.F.R. § 3.385.  

2.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed psychiatric disability and 
service.


CONCLUSION OF LAW

1.  The claim of service connection for hearing loss is not 
well- grounded. 38 U.S.C.A. 5107(a) (West 1991).

2.  The claim of service connection for a psychiatric 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Additionally, with regard to hearing loss, the 
pertinent laws and regulations provide that sensorineural 
hearing loss will be presumed to have been incurred in 
service if it had become manifest to a degree of ten percent 
or more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  The regulations pertaining to 
hearing loss provide that for the purposes of applying the 
laws administered by the VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his defective 
hearing and his psychiatric disability had their onset during 
service, this assertion does not make the claims well-
grounded if there is no competent medical evidence of record 
of a nexus between any disability in service and his alleged 
current disabilities.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service).  As such, the 
Board will review the record to assess whether all three of 
the criteria of Caluza are met and the veteran's assertions 
are supported by the evidence of record with regard to his 
claim for entitlement to service connection for hearing loss 
and with regard to his claim for service connection for a 
psychiatric disability.

Hearing Loss

A hearing disability is not shown in service.  A review of 
the service medical records indicates that the veteran's 
hearing upon entry into military service was within normal 
limits bilaterally.  Specifically, the audiometric testing at 
his entrance examination in September 1976 showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
5
LEFT
10
10
10
N/A
10

The veteran was afforded additional audiometric testing 
during his military separation examination in October 1980.  
At that time, pure tone thresholds, in decibels were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
15
LEFT
10
10
15
0
15

The audiometric testing at the time of the veteran's 
separation from service also included testing at 6000 hertz.  
Pure tone thresholds, in decibels at 6000 hertz were 70 in 
the right ear and 90 in the left ear.  However, as noted 
above, the VA regulation 38 C.F.R. § 3.385 (1999) indicates 
that impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).

Moreover, following service, the medical records are negative 
for any findings or diagnosis of hearing loss.

The Board finds that the requirements of Caluza have not been 
met with respect to the issue of hearing loss.  There is 
currently no competent medical evidence showing that the 
veteran suffers from impaired hearing resulting in a 
disability as defined by VA regulation 38 C.F.R. § 3.385.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  As such, the veteran does not present a valid claim 
for service connection.  Rabideau.  Therefore, in light of 
the foregoing, the veteran's claim for service connection for 
hearing loss must fail.  


Psychiatric Disability

The veteran's service medical records are negative for any 
complaints, findings or diagnosis of a psychiatric 
disability.  

In May 1997, the veteran submitted a claim for entitlement to 
service connection for "bad nerves."  In a July 1997 rating 
decision, the RO denied entitlement to service connection for 
a psychiatric disability.  In July 1997 correspondence to the 
RO, the veteran indicated that he had received treatment at 
the Cleveland, Ohio VA Medical Center from 1994 to present 
and had also received treatment from the Beckley, West 
Virginia VA Medical Center from 1992 to present.  Thereafter, 
in the veteran's November 1997 notice of disagreement, he 
indicated that he had also received treatment for his 
psychiatric disability from Florence Hospital, Florence, 
Arizona; Huntington State Mental Hospital, Summersville, West 
Virginia; and from Cambridge Hospital, Cambridge, Ohio.  
Finally, in May 1998 correspondence from the veteran, he 
indicated that he had received treatment for his psychiatric 
disability from Weston State Hospital, Weston, West Virginia.

The RO attempted to obtain records from all of the 
aforementioned medical facilities.  Responses were received 
from Cambridge Hospital, Huntington State Hospital, Weston 
Hospital and Florence Hospital.  Specifically, a 
representative from the Cambridge Hospital, Cambridge, Ohio, 
informed the RO that the veteran had not been treated at that 
facility.  

Medical records received from "Florence Hospital," actually 
Pinal General Hospital in Florence, Arizona, indicated that 
the veteran was admitted for a Court-ordered evaluation at 
his wife's request in November 1986.  The veteran had been 
behaving strangely for a couple of weeks.  Allegedly, the 
veteran painted his face black; laughed at nothing for a 
whole day; was sleepless three nights; said he could make 
diamonds out of rocks; and rode all day in a taxi whose $90 
tariff he could not pay.  The veteran had a 10-year history 
of alcohol and some drug abuse.  The veteran also had a 
substantial record of arrests for alcohol misuse and other 
traffic misdemeanors.  The examiner noted a history of recent 
manic behavior and a history consistent with periodic lapses 
in social behavior, plus the patient's arrogant, demanding 
manner.  His personality was similar to many manics when 
their "highs" have abated.  He was able to totally shrug 
off the fact that his behavior hurt other people, and he 
seemed to have no sense of loyalty or responsibility toward 
anyone.  A Court hearing was held, but the cause was 
dismissed when it was determined that his only mental 
disorder, defined strictly, was in remission.  The veteran 
remained with a personality disorder (borderline, 
narcissistic) but by the statute this was not a reason for 
Court-ordered psychiatric treatment.  The diagnosis was 
bipolar affective disorder, in remission; borderline 
personality disorder; narcissistic personality disorder; and 
alcohol abuse.

Medical records received from Huntington State Hospital 
indicate that the veteran was admitted in December 1993 for 
psychosis, polysubstance abuse and alcohol dependence.  
Specifically, the veteran was physically aggressive and had 
to be put in four point restraints as he was felt to be a 
danger to himself and others.  The veteran was seeing 
imaginary objects on television and he also saw objects 
jumping out of the garbage.  This was indication of acute 
psychosis.  Mental status examination at admission indicated 
a bizarre, disheveled, and dirty appearance.  Behavior was 
uncooperative.  Facial expressions were suspicious and 
anxious.  Motor activity was normal.  Mood and affect were 
anxious, hostile, with constricted affect.  Speech was 
normal.  Thought form was tangential.  The veteran had visual 
and auditory hallucinations.  The veteran was oriented times 
three.  Memory was intact.  Attention and intellectual 
functioning was average.  Insight was poor.  Assaultive and 
suicide risk was low.  The veteran was hospitalized for 12 
days, and his psychosis abated quickly after admission.  The 
veteran reported that he had had one previous incident in 
Arizona, approximately six years ago, with psychotic thinking 
that was precipitated by alcohol as well.  The veteran 
admitted that he cannot handle whiskey.  The treatment team 
felt that the veteran had a significant problem with alcohol 
withdrawal psychosis.  Mental status examination upon 
discharge revealed the veteran to be neat, cooperative, 
clean.  His facial expression was animated and appropriate.  
Motor activity was normal.  Mood was euthymic.  Affect was 
bright.  Speech was normal in tone and loudness.  Thought 
form was organized.  Thought content was without 
hallucinations.  There were no delusions.  The veteran was 
oriented to person, time, place and situation.  His memory 
was intact to recent and remote past events.  His attention 
span was adequate.  His intellectual functioning was average 
by Kent EGY testing.  His insight was fair.  He was not a 
suicide or an assault risk.  In summary, the veteran's mental 
status examination at the time of discharge was normal.  The 
veteran's discharge diagnosis was chronic alcohol dependence 
and polysubstance abuse.  It was noted that the veteran's 
past psychiatric history was negative except for his being 
confined in a hospital in Arizona in 1986 due to drinking.  

Medical records received from the Weston Hospital indicate 
that the veteran was admitted in January 1994 after 
threatening to kill his girlfriend.  A history of alcohol 
abuse was noted and the veteran reported that he had suffered 
several nervous breakdowns.  

The veteran was again admitted to Huntington State Hospital 
in January 1994 (within one month from his previous 
discharge) for reportedly drinking heavily with pressured 
speech, incoherent, behavioral problems with lack of 
judgment.  The initial problems were seen as ill-defined 
psychotic behavior, probably alcohol related.  The veteran 
was discharged with a diagnosis of alcohol dependence, 
bipolar disorder, not otherwise specified, and a history of 
polysubstance dependence.

It appears from the record that the RO undertook development 
action to request medical records from the Cleveland VA 
Medical Center and the Beckley VA Medical Center, in light of 
the veteran's July 1997 statement to the effect that he was 
treated at one or both of those facilities beginning in 1992.  
It also appears that this development was not completed and, 
in any event, records from these facilities are not of 
record.  The Board notes, however, that in his later 
statements, the veteran appeared to focus solely on treatment 
administered at the private and State facilities noted above 
rather than VA medical treatment, and the private and State 
treatment reports do not make reference to any history of 
treatment at the VA facilities.  Given that the reported VA 
treatment would have been at least 12 years following service 
discharge and since it appears from the veteran's statements 
that his primary treatment was at the private and State 
medical facilities that have forwarded pertinent records, the 
Board finds that the current record is adequate for review of 
the veteran's claims, notwithstanding that the reported VA 
medical records were not obtained.  

The Board notes that subsequent to the submission of the 
veteran's claims, he was scheduled for VA examinations in 
July 1998 and September 1998.  The veteran failed to report 
to both of the scheduled examinations.  The veteran later 
indicated that he failed to receive notice of the scheduled 
examinations as a result of incarceration.

In sum, the veteran's service medical records were negative 
for any complaints, findings or diagnosis of a psychiatric 
disability.  The post-service medical evidence of record 
indicates that the veteran's psychiatric disability clearly 
had its onset after the veteran's discharge from service.  
Specifically, the veteran was hospitalized on three occasions 
(1986, 1993, and 1994) for acute psychosis probably related 
to alcohol abuse. There is no medical evidence showing that 
there is any relationship whatsoever between service and his 
currently diagnosed psychiatric disability.  Importantly, the 
Board notes that the none of the examiners indicated that 
there was any kind of link between the veteran's psychiatric 
disability and service.  Moreover, in the veteran's past 
medical histories, as recorded by the treating physicians, 
the veteran himself does not allege any link between the 
veteran's psychiatric disability and military service.  

Thus, as there is no competent medical evidence establishing 
a nexus between the current diagnosis of psychosis and 
service, all of the criteria of Caluza have not been met.  As 
such, the claim for service connection for a psychiatric 
disability is not well-grounded.  

Since the veteran's claims are not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claims under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.



ORDER

The appeal as to the issue of entitlement to service 
connection for hearing loss is denied as not well-grounded.

The appeal as to the issue of entitlement to service 
connection for a psychiatric disability is denied as not 
well-grounded.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

